      Case 4:20-cv-01115 Document 411 Filed on 09/29/20 in TXSD Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

LADDY CURTIS VALENTINE and                        §
RICHARD ELVIN KING, individually and              §
on behalf of those similarly situated,            §
Plaintiffs,                                       §
                                                  §
v.                                                § Civil Action No. 4:20-cv-01115
                                                  §
BRYAN COLLIER, in his official capacity,          §
ROBERT HERRERA, in his official capacity,         §
And TEXAS DEPARTMENT OF CRIMINAL                  §
JUSTICE,                                          §
Defendants.                                       §

                            DEFENDANTS’ NOTICE OF APPEAL

 TO THE HONORABLE KEITH P. ELLISON:

        Notice is hereby given that Defendants Bryan Collier (“Collier”), Robert Herrera

 (“Herrera”), and the Texas Department of Criminal Justice (“TDCJ”) (collectively, “Defendants”),

 hereby appeal to the United States Court of Appeals for the Fifth Circuit from the district court’s

 Permanent Injunction Order (ECF 409) of September 29, 2020, and all associated orders.

                                              Respectfully Submitted,

                                              KEN PAXTON
                                              Attorney General of Texas

                                              JEFFREY C. MATEER
                                              First Assistant Attorney General

                                              RYAN L. BANGERT
                                              Deputy First Assistant Attorney General

                                              DARREN L. MCCARTY
                                              Deputy Attorney General for Civil Litigation

                                              SHANNA E. MOLINARE
                                              Assistant Attorney General
                                              Chief, Law Enforcement Defense Division
     Case 4:20-cv-01115 Document 411 Filed on 09/29/20 in TXSD Page 2 of 2




                                             /s/ Christin Cobe Vasquez
                                             CHRISTIN COBE VASQUEZ
                                             Assistant Attorney General
                                             Texas State Bar No. 24074047
                                             Federal Bar No. 1125898
                                             Christin.Vasquez@oag.texas.gov

                                             Law Enforcement Defense Division
                                             Office of the Attorney General
                                             P.O Box 12548, Capitol Station
                                             Austin, Texas 78711
                                             (512)463-2080 / (512) 370-9996 (fax)



                            NOTICE OF ELECTRONIC FILING

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that I have

electronically submitted a true and correct copy of the foregoing for filing in accordance with the

Court’s electronic filing system, on September 29, 2020.


                                             / s/ Christin Cobe Vasquez
                                             CHRISTIN COBE VASQUEZ
                                             Assistant Attorney General


                                CERTIFICATE OF SERVICE

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that a true

and correct copy of the foregoing Defendants’ Notice of Appeal has been served electronically

upon all counsel of record via the electronic filing system of the Southern District of Texas, on

September 29, 2020.


                                             / s/ Christin Cobe Vasquez
                                             CHRISTIN COBE VASQUEZ
                                             Assistant Attorney General




                                                2
